DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 13, 16, 23, 25 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartmann et al (US# 2010/0241330).
Hartmann et al disclose all the limitations of the instant claims including; a calliper 9/10 for an electromechanical disc brake of a vehicle wheel, comprising: a control unit 19/20 comprising a processor, wherein the control unit is configured to control the braking of the wheel, and electrical connector configured to electrically connect the control unit 19/20 to a braking control line 17/23-26 of the vehicle; a braking amplifier 3/22 configured to increase the braking force transmitted by a braking actuator 2, wherein the control unit 19/20 is connected to the braking amplifier 3/22 by the braking control line 17; and an electronic stability control 5 configured to command the brake to brake the wheel, wherein the control unit 19/20 is connected to the electronic stability control by the braking control 23-26 line, wherein, in the event that a failure of the braking amplifier is detected, the control unit is configured to locally control the braking of the wheel, when the braking actuator is actuated by the user, and wherein, in the event that a failure of the electronic stability control is detected, the control unit is configured to locally control the braking of the wheel, when the braking actuator is actuated by the user.  [0008][0015]-[0018]
	Regarding claim 16, the braking actuator 2 which is configured to be actuated by a user to brake the vehicle, the braking actuator comprising a brake pedal 2 and/or a control knob, and the braking control line 17/23-29 which connects the braking actuator 2 to the control unit 19/20. 
Regarding claim 25, each brake 9 and 10 have the recited structures.  The claims do not positively require four wheels each having controllers.
	Regarding clam 32, in the event that a failure of the braking amplifier 3/22 is detected or in the event that a failure of the electronic stability control 5 is detected, the control unit 19/20 is configured to locally control the braking of the wheel independent of a main control system (ecu of 5) of the braking system.  [0008][0015]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 23-24, 26-27, 30 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber et al (US# 2016/0207510) in view of Hartmann et al (US# 2010/0241330).
Hauber et al disclose a brake system including; a calliper 14 for an electromechanical disc brake of a vehicle wheel, a control unit 4 comprising a processor [0006], wherein the control unit is configured to control the braking of the wheel, and electrical connector configured to electrically connect the control unit 4 to a braking control line (communication line [0028]) of the vehicle; a braking amplifier 15 configured to increase the braking force transmitted by a braking actuator, wherein the control unit 4 is connected to the braking amplifier by the braking control line; and an electronic stability control 5 configured to command the brake to brake the wheel, wherein the control unit 4 is connected to the electronic stability control by the braking control line, wherein, in the event that a failure of the braking amplifier is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user, and wherein, in the event that a failure of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.  [0010]  Hauber et al lack the disclosure of the control unit 4 being part of the caliper.  Hartmann et al disclose a similar brake system and further teach parking brake controllers 19/20 being part of the calipers 9/10.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide parking brake controllers on the calipers of Hauber et al, as taught by Hartmann et al, to increase safety of the brake system by allowing brake control in the case of a single parking brake module failure.
Regarding claim 14, note hydraulic braking device 14 ([0029]) configured to ensure the service braking of the wheel, a hydraulic connector configured to connect the hydraulic braking device to a hydraulic circuit (note some sort of connector is inherent as the brake of Hauber et al is depicted connected to a hydraulic circuit) of the braking system of the vehicle, an electromechanical braking device 9 configured to ensure the parking braking and/or emergency braking of the vehicle.  
	Regarding claim 15, Hartmann et al further teach a supply connector 29 configured to electrically connect the control unit 19 and/or the electromechanical braking device to a power supply, and a connection and data exchange port (connection of 24 and 19) configured to connect the control unit to the braking control line.
Regarding claim 16, the braking actuator 16 which is configured to be actuated by a user to brake the vehicle, the braking actuator comprising a brake pedal 16 and/or a control knob, and the braking control line which connects the braking actuator to the control unit. 
Regarding claim 24, Hauber et al discloses a vehicle, but lacks the more specific a passenger car.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to make the vehicle of Hauber et al a passenger vehicle to allow transport of passengers, thereby increasing the utility of the vehicle.
Regarding claim 25, Hauber et al and Hartmann et al suggest each of the rear brake have the recited structures.  The claims do not positively require four wheels each having controllers.
Regarding claims 26-27, Hauber et al disclose motors [0023].  
	Regarding claim 30, Hauber et al disclose a motor [0023].
Regarding clam 32, in the event that a failure of the braking amplifier 15 is detected or in the event that a failure of the electronic stability control 5 is detected, the control unit 4 is configured to locally control the braking of the wheel independent of a main control system 5 of the braking system.  [0010]


Claims 13-17, 20-21, 23-27, 30 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel et al (US# 2016/0009263) in view of Hartmann et al (US# 2010/0241330)
Feigel discloses braking system for vehicle wheels, comprising: ; a calliper 8 for an electromechanical disc brake of a vehicle wheel [0047], a braking amplifier 1 configured to increase the braking force transmitted by a braking actuator, and an electronic stability control 1 ([0060]) configured to command the brake to brake the wheel.  Feigel et al lack the disclosure of a control unit provided in the caliper, wherein the control unit  is connected to the amplifier and electronic stability control by the braking control line, wherein, in the event that a failure of the braking amplifier is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user, and wherein, in the event that a failure of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.  Hartmann et al disclose a similar brake system and further teach parking brake controllers 19/20 being part of the calipers 9/10, wherein the control unit is configured to control the braking of the wheel, and electrical connector configured to electrically connect the control unit 9/10 to a braking control line 23-26 of the vehicle; a braking amplifier 1/18 configured to increase the braking force transmitted by a braking actuator, wherein the control unit 9/10 is connected to the braking amplifier by the braking control line; and an electronic stability control 5 configured to command the brake to brake the wheel, wherein the control unit 9/10 is connected to the electronic stability control by the braking control 23-26 line, wherein, in the event that a failure of the braking amplifier is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user, and wherein, in the event that a failure of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.  [0008][0015]-[0017]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the controllers taught by Hartmann et al in the calipers of Feigel et al to increase the reliability of the brake system and provide increased braking the case of a single park brake failure.
Regarding claim 14, note hydraulic braking device 8 ([0041]) configured to ensure the service braking of the wheel, a hydraulic connector configured to connect the hydraulic braking device to a hydraulic circuit (note some sort of connector is inherent as the brake of Feigel et al is depicted connected to a hydraulic circuit) of the braking system of the vehicle, an electromechanical braking device [0047] configured to ensure the parking braking and/or emergency braking of the vehicle.  
Regarding claim 15, Hartmann et al further teach a supply connector 29 configured to electrically connect the control unit 19 and/or the electromechanical braking device to a power supply, and a connection and data exchange port (connection of 24 and 19) configured to connect the control unit to the braking control line.
	Regarding claim 16, the braking actuator (pedal [0042]) which is configured to be actuated by a user to brake the vehicle, the braking actuator comprising a brake pedal and/or a control knob, and the braking control line which connects the braking actuator to the control unit. 
	Regarding claim 17, Feigel et al discloses parking brakes on at least the rear wheels [0047] which suggests a parking brake on at least one of the front wheels as well. 
	Regarding claim 20, Hartmann et al further teach a supply connector 29 configured to electrically connect the control unit 19 and/or the electromechanical braking device to a power supply, and a connection and data exchange port (connection of 24 and 19) configured to connect the control unit to the braking control line.  Feigel et al disclose a box (figure 1 at reference #1) in which the electronic stability control and braking amplifier are located.
	Regarding claim 21, note pump 5.
Regarding claim 24, Feigel et al discloses a vehicle, but lacks the more specific a passenger car.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to make the vehicle of Feigel et al a passenger vehicle to allow transport of passengers, thereby increasing the utility of the vehicle.
Regarding claim 25, Feigel et al and Hartmann et al suggest at least each of the rear brakes have the recited structures.  The claims do not positively require four wheels each having controllers.
Regarding claims 26-27, Feigel et al disclose motors [0047].  
	Regarding claim 30, Feigel et al disclose a motor [0047].
Regarding claim 31, the braking amplifier and the electronic stability control are disposed in a central control unit 1 that is bypassed in the event that a failure of the amplifier and/or the electronic stability control is detected, wherein the control unit is configured to control the braking of the wheel when the braking actuator is actuated by the user.
Regarding clam 32, as modified, Feigel discloses in the event that a failure of the braking amplifier 1 is detected or in the event that a failure of the electronic stability control 1 [0060] is detected, the control unit  is configured to locally control the braking of the wheel independent of a main control system 12 of the braking system.  [0010][0023] of Hartmann et al. 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel et al (US# 2016/0009263) and Hartmann et al (US# 2010/0241330), as applied to claim 13 above, in further view of Harris (US# 2002/0117891).
Feigel et al, as modified, disclose all the limitations of the instant claim with exception to least one braking light and a switch for turning on the braking light, wherein the on or off state of the switch depends on the depression of the brake pedal, wherein, in the event that a failure of the amplifier and/or of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when it detects via the state of the switch that the brake pedal is depressed.  Harris teach one braking light and a switch for turning on the braking light, wherein the on or off state of the switch depends on the depression of the brake pedal, wherein, in the event that a failure of the amplifier and/or of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when it detects via the state of the switch that the brake pedal is depressed.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the light switch for brake actuation in the system of Feigel et al, as taught by Harris, as an obvious and economic means of backup activation.

Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel et al (US# 2016/0009263) and Hartmann et al (US# 2010/0241330), as applied to claim 26 above, in further view of Rebholz-Goldmann et al (US# 2020/0039488).
Feigel et al, as modified, disclose all the limitations of the instant claim with exception to a piston and transmission device.  ‘488 disclose a similar brake system and further teach a piston 16 and transmission 14/15.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the piston and transmission taught by ‘488 in the system of Feigel et al as an obvious and means of converting motor rotation into disc brake activation.

Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber et al (US# 2002/0117891)  and Hartmann et al (US# 2010/0241330), as applied to claim 26 above, in further view of Rebholz-Goldmann et al (US# 2020/0039488).
Hauber et al, as modified, disclose all the limitations of the instant claim with exception to a piston and transmission device.  ‘488 disclose a similar brake system and further teach a piston 16 and transmission 14/15.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the piston and transmission taught by ‘488 in the system of Hauber et al as an obvious and means of converting motor rotation into disc brake activation.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Regarding Hartmann, please note [0008] of the reference indicates that the pedal travel sensor is connected indirectly or directly, on two separate paths, to the electronic open-loop and closed-loop control units which are assigned to the electromechanical actuators. [0015] indicate that in the event of a failure of the electrohydraulic open-loop and closed-loop control unit at which detection of the braking request by the electrohydraulic open-loop and closed-loop control unit and/or its transmission to the electronic open-loop and closed-loop control units take place the pedal travel sensor information is used for the activation of the electromechanical actuators.  So it is clear that the pedal information is transmitted to local control units 19/20 to actuate the brakes locally in the case of a failure of the electrohydraulic open-loop and closed-loop control unit.  Applicant’s remaining arguments appear to be based on the teachings of Hartmann and are not persuasive for the same reasons.

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK